ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Ramirez, 2012 IL App (1st) 093504




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    GUSTAVO RAMIREZ, Defendant-Appellant.



District & No.             First District, Third Division
                           Docket No. 1-09-3504


Filed                      August 15, 2012


Held                       Defendant’s convictions for bribery were upheld over his contentions that
(Note: This syllabus       the State failed to rebut his affirmative defense of entrapment and that he
constitutes no part of     was prevented from presenting evidence that he never engaged in such
the opinion of the court   conduct in the past; however, one conviction was vacated under the one-
but has been prepared      act, one-crime doctrine.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-4931; the
Review                     Hon. Domenica A. Stephenson, Judge, presiding.



Judgment                   Affirmed in part and vacated in part.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Rebecca I. Levy, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Allan J. Spellberg, John
                           E. Nowak, and Karyn Stratton, Assistant State’s Attorneys, of counsel),
                           for the People.


Panel                      JUSTICE MURPHY delivered the judgment of the court, with opinion.
                           Justices Neville and Salone concurred in the judgment and opinion.



                                             OPINION

¶1          Following a jury trial, defendant Gustavo Ramirez was convicted of four counts of
        bribery, and the trial court sentenced him to 4 terms of 4 years’ probation and 40 hours of
        community service, to be served concurrently. On appeal, defendant contends that the State
        failed to rebut his affirmative defense of entrapment beyond a reasonable doubt. Defendant
        also contends that he was denied his right to present a defense where the trial court prevented
        him from presenting evidence that he had never previously engaged in bribery or a similar
        type of conduct. Finally, defendant contends that two of his convictions violate the one-act,
        one-crime doctrine. For the following reasons, we vacate one of defendant’s convictions for
        bribery and affirm in all other respects.

¶2                                        BACKGROUND
¶3          The State charged defendant with multiple counts of bribery and proceeded to trial on six
        of those counts based on allegations of conduct that took place on November 16, November
        21, December 4, December 15, December 18, and December 19, 2006. The count for
        November 16 alleged that defendant, with the intent to prevent the demolition of his garage
        by the City of Chicago (City), promised to buy lunch for Angelina Recendez, a public
        employee, which she was not authorized by law to accept. The count for November 21
        alleged that defendant, with the intent to prevent the demolition of his garage by the City,
        promised or tendered money to Hector Arellano, a public employee, which he would not be
        authorized by law to accept. The count for December 4 alleged that defendant, with the intent
        to prevent the demolition of his garage by the City and to remove building code violation
        complaints from its records, promised or tendered money and a City of Chicago water
        department (Water Department) plumbing key to Arellano, which he would not be authorized
        by law to accept. The counts for December 15 and 18 alleged that defendant, with the intent
        to influence the removal of building code violation complaints from the City’s records,
        promised or tendered money to Arellano, which he would not be authorized by law to accept.
        The final count alleged that on December 19 defendant, with the intent to influence the

                                                  -2-
     removal of building code violation complaints from the City’s records, promised or tendered
     a Water Department plumbing key to Arellano, which he would not be authorized by law to
     accept. Defendant was convicted of the four counts of bribery alleging criminal conduct on
     December 4, 15, 18, and 19, 2006.
¶4        Before the trial, the defense filed a motion to introduce evidence regarding prior criminal
     conduct by four former employees of the City of Chicago buildings department (Buildings
     Department). Each of these employees was either a building inspector or supervisor and had
     been indicted in the United States District Court for the Northern District of Illinois.
     Defendant asserted that the evidence showing that he did not try to bribe these four
     employees at any time, despite their predisposition for accepting bribes, was relevant because
     he was raising an entrapment defense and this evidence would help prove that he was not
     predisposed to commit bribery. Defendant also alleged that there was no evidence showing
     that he had engaged in prior conduct involving bribery or any similar offense, had ever paid
     bribes to maintain his properties in Chicago, or had ever solicited bribes as a public
     employee for the City. The trial court denied the motion, finding the evidence irrelevant
     where defendant did not have contact with the Buildings Department employees at issue.
¶5        At trial, Angelina Recendez, an administrative assistant for the demolition bureau of the
     Buildings Department, testified that at about 9:30 a.m. on November 16, 2006, defendant
     called her office and asked to speak with a supervisor about a property on which he had
     received a notice of demolition. Recendez told defendant all the supervisors were in a
     meeting, but that someone would call him back later. Defendant then told Recendez that he
     had some tacos and would bring them to her or get her “anything she wanted” if she would
     help him out by deleting his building violations from the computer system, and Recendez
     responded “no, I can’t do that.” Defendant then asked Recendez if she had any clout, and
     when she replied that she did not, he told her that he had “good clout” and could help her out.
     Recendez testified that her phone conversation with defendant lasted about 20 minutes, and
     she admitted to having previously testified at an administrative hearing but denied testifying
     at that hearing that the phone call lasted 30 to 45 minutes. Recendez also testified that she
     was the only person in the demolition bureau answering phones that day–all the supervisors
     were in an extended meeting for the day–and she estimated that the bureau receives about
     160 calls a day, each of which must be referred to a supervisor.
¶6        Recendez further testified that after speaking with defendant, she notified her supervisor
     and the City of Chicago office of the inspector general (IG) of the call. On November 21,
     2006, Recendez went to the IG office and met with two supervisors and Hector Arellano. At
     8:45 a.m. that morning, Arellano instructed Recendez to call defendant and Arellano listened
     in on the call with his ear to the phone as she did so. In that call, Recendez told defendant
     that she had a friend who was an inspector and could help him with his violations and asked
     if she could give him defendant’s phone number, and defendant acquiesced.
¶7        Arellano testified that in November 2006, he was an investigator specialist with the IG
     and was assigned to work undercover as a Buildings Department inspector in order to
     investigate defendant after Recendez had reported defendant’s phone call to her supervisor.
     Arellano called defendant at 9:40 a.m. on November 21, 2006, after Recendez had called
     him, posing as a building inspector. Arellano told defendant that he was from the Buildings

                                               -3-
       Department and that he would be able to help with defendant’s garage problem at 8526 S.
       Burley. After defendant told Arellano that the garage only needed minor repairs, the two
       decided to meet at the property at 2 p.m. that day.
¶8         When Arellano went to meet defendant, he wore a “Hawk,” which is a device that can
       record audio and video. Arellano only turned on the video function during this first meeting
       and the State played the video recording of that meeting for the jury while Arellano testified
       as to the events as they transpired. Arellano testified that when he first arrived at defendant’s
       garage, defendant was accompanied by his handyman, who did not identify himself. The
       three men then walked to defendant’s garage and Arellano told defendant that it was
       dilapidated and dangerous. The unidentified man asked Arellano what needed to be done to
       avoid demolition, and Arellano responded that defendant would either need to get permits
       to demolish the garage or repair it. Then Arellano asked to speak with defendant alone, and
       they moved about 15 feet away from the unidentified man and toward the front of the
       property.
¶9         Arellano also testified that while they were alone, he told defendant that Recendez had
       told him that defendant wanted someone to erase his building violations from the computer
       and that defendant “wanted to do some business.” Arellano testified that defendant did not
       look surprised and did not hesitate before agreeing to “do business.” When Arellano told
       defendant that he could delete the violations, defendant asked how much it would “run” him.
       Arellano asked defendant what he thought was a fair amount and noted that he would incur
       labor costs of $2,000 to $3,000 for the City to demolish the building and $250 in fines that
       had accrued. Defendant suggested he pay Arellano $200, but told Arellano that he only had
       $60 at that time and would pay the rest at a later date. After paying Arellano, defendant told
       him that he was a fellow city employee and that he worked for the Water Department.
       Arellano told defendant that “if he had any other permits or anything he needed to give me
       a call.” The two then shook hands, and Arellano departed.
¶ 10       Arellano further testified that he called defendant on November 29, 2006, to inquire
       about the remaining $140 of the $200 defendant had promised to pay him for removing the
       violations from the computer system. Defendant told Arellano that he had left the $140 with
       his handyman in an envelope and that Arellano had not come to pick it up. Arellano said he
       had been out of town and defendant agreed to have the money by the next Monday.
¶ 11       On November 30, 2006, Arellano obtained a court order for a consensual overhear, which
       allowed him to record all future conversations with defendant, whether over the phone or in
       person. Arellano and defendant met on December 4, 2006, at 3:45 p.m. on the southeast side
       of Chicago, a block away from Burley Avenue, and the State played an audiovisual recording
       of their meeting for the jury. The recording showed that defendant got into Arellano’s car and
       put $140 on the passenger seat without any verbal prompting from Arellano. Arellano
       brought the paperwork for the building at 8526 S. Burley to give to defendant, and defendant
       asked if he could get a wholesale rate on the next deal because he had other issues with other
       buildings. Arellano agreed and gave defendant a phone number to call. Arellano then asked
       defendant if he had any other garage issues, and defendant told him about one with good
       walls and a bad roof. Arellano asked defendant if he could help out one of his friends whose
       water had been cut off, and defendant told Arellano that he could get a key his friend could

                                                 -4-
       use to turn the water back on. Defendant said that he would give Arellano the key if Arellano
       took care of his violations. Arellano told defendant to call him the next day and left.
¶ 12       On December 5, 2006, Arellano and defendant spoke on the phone. A recording of that
       conversation was played for the jury. The recording showed that defendant gave Arellano the
       addresses of three of his properties on South Buffalo Avenue that had garage problems. The
       State next played recordings of phone conversations between defendant and Arellano, which
       showed that they spoke on the phone and left messages for each other several times between
       December 7 and 15, 2006, before agreeing to meet on December 15. The recordings also
       showed that Arellano referenced defendant’s approaching administrative hearing on
       December 22 and said that they needed to meet up soon to take care of it.
¶ 13       On December 15, 2006, defendant and Arellano met for lunch to discuss defendant’s
       other violations and an upcoming hearing for one of them. The recording of that meeting was
       played for the jury and reflected that defendant told Arellano that there were three properties
       with violations. When defendant asked how much it would cost to delete the violations from
       the computer, Arellano said they would cost $50 each and that he would make copies of the
       paperwork for those three properties. Defendant then told Arellano that he had a big violation
       that was up for a hearing soon and that he would be willing to pay $150 for Arellano to get
       rid of it. Arellano told defendant that he would take care of it immediately since there was
       such a time contingent. Defendant said that he could meet Arellano the following week to
       pay him half of the $300 he owed him for deleting the violations off the four properties.
       Arellano then asked if defendant had the water key, and defendant responded that he would
       pick it up the next day.
¶ 14       Defendant and Arellano met again on December 18, 2006, and the recording from that
       meeting was played for the jury and showed that defendant gave Arellano $140 of the $150
       he owed him and stated that he still owed him “a ten.” Although Arellano brought up the
       water key, defendant did not provide him with it.
¶ 15       Defendant and Arellano spoke again at 12:53 p.m. on December 19, 2006, and the
       recording of that conversation was played for the jury and showed that defendant told
       Arellano that he would get that “thing” for Arellano, and Arellano testified that he assumed
       defendant was talking about the water key. Defendant also mentioned that he needed a porch
       permit before his next court date on January 3, 2007, but Arellano did not deliver such a
       permit to defendant. Arellano attempted to again contact defendant on January 9 and 19,
       2007, but was unable to reach him. Upon the conclusion of Arellano’s testimony, the State
       rested its case.
¶ 16       The defense then called Kurt Berger as a witness. Berger, a former director of the vacant
       building program for the Buildings Department, testified that a person has 30 days to repair
       his or her building after receiving a notice of demolition before it will be torn down by the
       department of streets and sanitation. Berger also testified that if a property owner wants to
       save his or her property from demolition, he or she must contact the Buildings Department
       and speak with a supervisor or inspector within five days of receiving the demolition notice.
¶ 17       The defense next called Carlos Chaparro as a witness. Chaparro testified that defendant
       had been his landlord for eight years and that he also did some maintenance work for


                                                -5-
       defendant. Chaparro testified that he was with defendant at his property at 8536 S. Burley
       on November 21, 2006, when he met with Arellano. Chaparro stayed about 10 or 15 feet
       away from defendant and Arellano while they discussed the building. Chaparro asked
       Arellano how long he and defendant had to comply with the demolition notice, and Arellano
       seemed to find the question funny and did not respond to it. Chaparro also gave defendant
       some money that day, and although he did not see defendant give that money to anyone else,
       defendant later told him that he had given it to Arellano. In addition, when asked about
       defendant’s character and reputation in the community, Chaparro testified that he knew 20
       to 30 people who knew defendant and that defendant had a reputation for truthfulness,
       honesty, and good character among them.
¶ 18        Defendant testified that he had worked for the Water Department since October 1988 and
       that to supplement his income, he also bought property in a neighborhood of Chicago called
       The Bush, beginning in 1996. By November 2006, defendant owned 18 homes in the
       neighborhood, many of which he had fixed up over the years. Due to the poor state these
       properties were in when he bought them, defendant often had contact with the Buildings
       Department, which issued violations for properties in disrepair. Defendant attended required
       administrative hearings for the violations and would make the necessary repairs with his
       handyman, Chaparro. In November 2006, defendant received a demolition notice from the
       Buildings Department for his garage located at 8526 S. Burley.
¶ 19        Defendant called the Buildings Department at 9:13 a.m. on November 16, 2006, and
       spoke with Recendez. Defendant explained to Recendez that he had received a demolition
       notice and asked to speak with a supervisor. Defendant then asked Recendez for the name
       of an inspector who could look at his property and also said “right now I have tacos, I’ll be
       glad to bring you a taco over if you could review the pictures of the property.” Recendez
       responded that she could not do that, and defendant said “well, you know what, can I have
       your supervisor, maybe your clout can give me a call and maybe we could settle this; I’m a
       city worker and I just want to make compliance to my garage.” The call then ended, and
       defendant’s phone records indicated that the call lasted for less than a minute. Defendant
       testified that he did not ask Recendez to delete his violations from the computer system.
¶ 20        On November 21, 2006, defendant received a call from Arellano, who introduced himself
       as a buildings inspector, and the two agreed to meet later that day at 8526 S. Burley to
       discuss defendant’s garage problem. At the property, defendant spoke with Arellano while
       away from Chaparro and told Arellano that he could get the garage into compliance to save
       it from demolition. Arellano responded “I’m here to take care of business; I can make it easy,
       I can make it hard for you,” and said that he could add more violations, that it would cost
       defendant, and that he needed some money. Arellano also asked for 10% of the $2,000 it
       would cost for demolition. As Arellano walked away, defendant obtained $60 from Chaparro
       and put it in his pocket, then later handed that money to Arellano as he was leaving the
       property. Defendant testified that he only gave money to Arellano because he was worried
       that Arellano would add more violations and fines to the property if he did not and that he
       did not have the intention of bribing Arellano to remove violations.
¶ 21        Defendant and Arellano arranged to next meet on December 4, 2006, on the 8500 block
       of South Burley. During this meeting, defendant got into Arellano’s car and Arellano gave

                                                -6-
       him paperwork for the building violations and told defendant that he could erase the
       violations from the computer. Defendant then told Arellano that he had other properties that
       had problems and asked Arellano if he could take care of them at a wholesale rate. Defendant
       subsequently gave Arellano the $140 he still owed him for the property at 8526 S. Burley and
       took down Arellano’s phone number.
¶ 22       On December 5, 2006, defendant spoke with Arellano and provided him with the
       addresses of three other buildings that had problems on South Buffalo Avenue. On December
       15, 2006, defendant met with Arellano and offered to pay $300 for Arellano to get rid of the
       violations on four of his properties, with $150 being for one big property violation.
       Defendant next met with Arellano on December 18, 2006. Defendant handed Arellano $140
       when he arrived and they shook hands. Defendant called Arellano around noon on December
       19, 2006, and told him that he needed a permit for a small porch, that he had received a
       violation on that property, and that he would get that “thing” for Arellano, referring to the
       water key. Defendant further testified that he never received the permit for the porch from
       Arellano, that he never provided Arellano with the water key, and that he had no more
       contact with Arellano following December 19, 2006.
¶ 23       Based on the evidence above, the jury found defendant not guilty of the bribery charges
       alleging criminal conduct on November 16 and 21, 2006, and found him guilty of the bribery
       charges alleging criminal conduct on December 4, 15, 18, and 19, 2006. The trial court
       denied defendant’s motion for a new trial and sentenced him to four terms of four years’
       probation and 40 hours of community service, to be served concurrently.

¶ 24                                          ANALYSIS
¶ 25                                I. Sufficiency of the Evidence
¶ 26        Defendant contends that the State’s evidence was insufficient to rebut, beyond a
       reasonable doubt, his affirmative defense of entrapment where the crime originated with a
       State agent and the State failed to demonstrate that he was predisposed to commit bribery.
       The State responds that defendant was not entrapped because he initiated contact with the
       government, was the first to mention a bribe, immediately offered to bribe the investigator
       without hesitation, was the first to discuss money, and later asked for a “wholesale rate” for
       deleting violations on his other properties.
¶ 27        In the instance that a defendant contests the sufficiency of the evidence to sustain a
       conviction, the standard of review is whether, after viewing the evidence in the light most
       favorable to the State, any rational trier of fact could have found the essential elements of the
       crime beyond a reasonable doubt. People v. Hall, 194 Ill. 2d 305, 329 (2000). As a result, this
       court will only reverse a conviction where the evidence is so unreasonable, improbable, or
       unsatisfactory as to justify a reasonable doubt of the defendant’s guilt. People v. Ross, 229
       Ill. 2d 255, 272 (2008).
¶ 28        In the present case, defendant was convicted of four counts of bribery. Defendant admits
       to the conduct for which he was convicted, but contends that he was induced to commit
       bribery by Arellano and asserts the affirmative defense of entrapment. Under the defense of
       entrapment, a person is not guilty of an offense if:

                                                 -7-
           “[H]is or her conduct is incited or induced by a public officer or employee, or agent of
           either, for the purpose of obtaining evidence for the prosecution of that person. However,
           this Section is inapplicable if the person was pre-disposed to commit the offense and the
           public officer or employee, or agent of either, merely affords to that person the
           opportunity or facility for committing an offense.” 720 ILCS 5/7-12 (West 2006).
       Hence, in order to establish such a defense, defendant must present evidence (1) that the
       State induced or incited him to commit the crimes and (2) that he lacked the predisposition
       to commit the crimes. People v. Placek, 184 Ill. 2d 370, 380-81 (1998). If defendant presents
       some degree of evidence to support his defense of entrapment, the burden then shifts to the
       State to rebut that defense beyond a reasonable doubt. Id. at 381.
¶ 29       In this case, defendant presented evidence showing that Arellano initiated contact with
       him on November 21, 2006, and that Arellano first broached the subject of bribery when he
       asked defendant if he wanted to “do business” when they met at defendant’s garage at 8526
       S. Burley. Defendant further testified that he only agreed to the initial bribe on November 21,
       2006, as well as subsequent bribes, because Arellano told him “I can make it easy; I can
       make it hard,” and he thought Arellano would impose more fines on his buildings if he did
       not pay Arellano to remove the building violations. Since defendant has presented some
       degree of evidence to support his entrapment defense, the burden thus shifts to the State to
       rebut that defense beyond a reasonable doubt.

¶ 30                              A. Inducement to Commit Bribery
¶ 31       The State asserts that the evidence shows that defendant was not improperly induced to
       commit the crime of bribery because Arellano did not pressure him to commit the crime and
       he did not hesitate to bribe Arellano when Arellano asked him if he wanted to “do business.”
       In order for a defendant to successfully assert the defense of entrapment, he must
       demonstrate that he was “incited or induced” to commit the crime of bribery and that the
       criminal purpose originated with a “public officer or employee, or agent of either.” 720 ILCS
       5/7-12 (West 2006). Inducement is not established where the government merely affords the
       defendant an opportunity to commit the crime. People v. Bonner, 385 Ill. App. 3d 141, 145
       (2008). In other words, entrapment does not exist as a matter of law simply because a
       government agent initiates a relationship leading to the offense. Id.
¶ 32       Arellano testified that when he and defendant met for the first time at defendant’s garage
       at 8526 S. Burley on November 21, 2006, he asked defendant if they could speak in private.
       At that point, Arellano told defendant that Recendez had told him that defendant was
       interested in doing business and defendant did not look surprised. Then, when Arellano
       asked defendant if he “wanted to do some business,” defendant did not hesitate before
       agreeing to “do business” and asking Arellano “[w]hat is it going to run me?” Arellano and
       defendant then discussed what would constitute a fair price, and defendant suggested that he
       pay Arellano $200 and arranged to pay him $60 that day and the remaining $140 at a later
       date. Arellano’s testimony thus shows that after he offered defendant the opportunity to “do
       business,” defendant jumped on that opportunity without hesitation. Therefore, when viewed
       in the light most favorable to the State, the evidence shows that Arellano merely afforded


                                                 -8-
       defendant an opportunity to commit the offense and did not improperly induce him into
       committing bribery.
¶ 33        Defendant asserts that the evidence shows that he was not planning to bribe Arellano
       when he met with him on November 21, 2006, because if he had been planning to bribe
       Arellano, he would have met in private, without Chaparro, and would have brought enough
       money to bribe Arellano so he would not have to borrow $60 from Chaparro. However, it
       is the responsibility of the trier of fact to resolve conflicts in the testimony, weigh the
       evidence, and draw reasonable inferences from the evidence. People v. White, 241 Ill. App.
       3d 291, 296 (1993). Here, the jury observed the witnesses’ testimony, viewed the evidence,
       and determined that defendant was not improperly induced to commit bribery, and we will
       not substitute our judgment for that of the trier of fact on issues involving the weight of the
       evidence.
¶ 34        Additionally, this case is distinguishable from People v. Poulos, 196 Ill. App. 3d 653
       (1990), cited by defendant. In Poulos, this court determined that a State informant had
       induced the defendant to deliver a controlled substance because, in addition to initiating a
       conversation about selling drugs, the informant repeatedly asked the defendant to sell cocaine
       to his friend and the defendant repeatedly refused. Id. at 656-59. Although the defendant
       eventually agreed to sell the cocaine, this court found that he had been induced because “the
       State more than merely afforded defendant an opportunity for the criminal act.” Id. at 658.
       In this case, defendant never refused Arellano’s offer and acquiesced the first time Arellano
       suggested the payment of a bribe in exchange for getting rid of the building violations.
       Therefore, this case is distinguishable from Poulos because regardless of whether Arellano
       initiated contact with defendant and was the first to mention “doing business,” defendant did
       not hesitate or question Arellano’s suggestion and took it one step further by asking Arellano
       how much it would cost and suggesting a price.
¶ 35        We therefore determine that, when viewed in the light most favorable to the State, the
       evidence demonstrates that Arellano merely afforded defendant the opportunity to commit
       the crime of bribery and that defendant was not improperly induced to commit that crime.

¶ 36                           B. Predisposition to Commit Bribery
¶ 37       The State asserts that sufficient evidence was presented at trial to prove that defendant
       was predisposed to commit bribery based on his unsolicited call to Recendez and his
       eagerness to bribe Arellano on multiple occasions. Defendant contends that the evidence
       shows that he was not predisposed to commit bribery before Arellano approached him.
       Defendant also asserts that Recendez’s testimony regarding his initial phone conversation
       with her cannot help establish his predisposition to commit bribery because the jury
       dismissed that testimony when it found him not guilty on the count of bribery alleging that
       he promised to buy her lunch with the intent to prevent the demolition of his garage.
¶ 38       In order to prove predisposition, the evidence must establish that the defendant was
       “ready and willing to commit the crime without persuasion and before his or her initial
       exposure to government agents.” People v. Criss, 307 Ill. App. 3d 888, 897 (1999). In
       addition, “[t]he determination of predisposition to commit crime[s] rests upon the facts of

                                                 -9-
       the case” (Poulos, 196 Ill. App. 3d at 661), and the issue is therefore one for the trier of fact
       (People v. Dunn, 251 Ill. App. 3d 772, 778 (1993)). There are several factors to consider in
       determining whether a defendant was predisposed to commit a crime, including (1) the
       character of the defendant; (2) whether the government initiated the alleged criminal activity;
       (3) whether the defendant had a history of criminal activity for profit; (4) whether the
       defendant showed hesitation in committing the crime, which was only overcome by repeated
       persuasion; (5) the type of inducement or persuasion applied by the government, or the way
       in which it was applied; and (6) the defendant’s prior criminal record. People v. Kulwin, 229
       Ill. App. 3d 36, 39 (1992).
¶ 39        The evidence in this case, when viewed in the light most favorable to the State, shows
       that defendant showed no hesitation before committing the crime of bribery where Arellano
       testified that defendant did not hesitate before agreeing to his offer to “do business” and then
       inquired as to the cost. The State’s evidence also shows that Arellano did not improperly
       induce defendant to commit bribery where he was acting on Recendez’s complaint when he
       contacted defendant and merely afforded him the opportunity to commit the crime of bribery.
       Although a number of the other factors to consider favor defendant, the issue of whether he
       was predisposed to commit bribery is a question of fact to be resolved by the jury. Dunn, 251
       Ill. App. 3d at 778. In this case, the jury’s finding that defendant was predisposed to commit
       bribery is supported by the evidence showing that he showed no hesitation before committing
       the crime and was not subjected to improper inducement or repeated persuasion, and we
       therefore will not substitute our judgment for that of the jury on this matter.
¶ 40        We also note that this court’s holdings in People v. Boalbey, 143 Ill. App. 3d 362 (1986),
       and People v. Poulos, 196 Ill. App. 3d 653 (1990), cited by defendant, are distinguishable
       because unlike in those cases, where the defendants committed the relevant crimes after
       refusing repeated offers by the government agents, here defendant immediately accepted
       Arellano’s initial offer and showed no hesitation before committing the crime. We therefore
       determine that the evidence, when viewed in the light most favorable to the State, shows that
       defendant was predisposed to commit the crime of bribery and conclude that the State
       presented sufficient evidence to rebut defendant’s defense of entrapment beyond a reasonable
       doubt.

¶ 41                               II. Right to Present a Defense
¶ 42       Defendant next contends that the trial court denied him his right to present a defense
       when it prevented him from presenting evidence that he had never previously engaged in
       bribery or a similar type of conduct where it denied his motion to introduce evidence and
       sustained an objection by the State to his testimony regarding whether he had previously
       bribed a building inspector. The State responds that defendant was not prevented from
       presenting a defense where he testified on cross-examination that he had many interactions
       over several years with building inspectors and had never given them money. The State also
       asserts that the trial court properly sustained the prosecutor’s objection to defendant’s
       testimony regarding whether he had previously bribed a building inspector. Additionally, the
       State maintains that any error on the part of the trial court was harmless beyond a reasonable


                                                 -10-
       doubt.
¶ 43        A criminal defendant is constitutionally guaranteed a meaningful opportunity to present
       a complete defense. U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; Holmes v.
       South Carolina, 547 U.S. 319, 324 (2006). A defendant who raises the affirmative defense
       of entrapment has a right to introduce evidence of a lack of prior criminal behavior such as
       that with which he is charged because it is relevant to the trier of fact’s determination of his
       predisposition. People v. Dobrino, 227 Ill. App. 3d 920, 930 (1992). Evidentiary rulings are
       within the sound discretion of the trial court and will not be reversed absent a finding that
       the court has abused its discretion, which may only be found where its ruling is arbitrary or
       unreasonable or where no reasonable person would take the same view. People v. Caffey, 205
       Ill. 2d 52, 89 (2001). To establish that a trial court’s error is harmless, “the State must prove
       beyond a reasonable doubt that the result would have been the same absent the error.” People
       v. Nitz, 219 Ill. 2d 400, 410 (2006).
¶ 44        The record shows that defendant testified on cross-examination that he had never given
       money to a building inspector in connection with previous violations involving his property.
       In addition, Chaparro testified that defendant had a reputation in the community for
       truthfulness, honesty, and good character. Therefore, defendant was not prevented from
       presenting evidence showing that he had never previously engaged in bribery or a similar
       type of conduct where he testified to that fact and Chaparro testified as to his reputation for
       honesty and truthfulness. In addition, to the extent the trial court may have committed error
       in denying defendant’s pretrial motion or sustaining the State’s objection to his testimony,
       such error would be harmless beyond a reasonable doubt where he presented uncontradicted
       evidence at trial that he had not previously engaged in bribery or similar conduct and the jury
       nonetheless found him guilty of bribery based on the strength of the State’s evidence.

¶ 45                                    III. One-Act, One-Crime
¶ 46        Defendant further contends that his convictions for the counts of bribery alleging criminal
       conduct on December 15 and 18, 2006, violate the one-act, one-crime doctrine, and the State
       responds that his convictions are proper because those two counts are based on separate acts.
       A person commits the crime of bribery when, “[w]ith the intent to influence the performance
       of any act related to the employment or function” of a public employee, he “promises or
       tenders” to that employee property or personal advantage which the employee would not be
       authorized by law to accept. 720 ILCS 5/33-1(b) (West 2006). Thus, the act of bribery is
       complete as of the promise where it is given with the requisite intent. People v. Wallace, 57
       Ill. 2d 285, 290 (1974). Under the one-act, one-crime doctrine, a court shall not impose
       multiple convictions where multiple offenses are carved from the same physical act. People
       v. Rodriguez, 169 Ill. 2d 183, 186 (1996); People v. King, 66 Ill. 2d 551, 566 (1977).
¶ 47        Defendant asserts that his tender of $140 to Arellano on December 18, 2006, was merely
       the realization of his earlier promise to provide Arellano with half of the $300 he was paying
       Arellano to delete building violations on four of his properties, and did not constitute a
       separate crime. The State responds that the counts for December 15 and 18, 2006, alleged
       separate acts and could support separate convictions because the December 15 count


                                                 -11-
       pertained to defendant’s offer to pay Arellano $150 to delete three minor violations and the
       December 18 count pertained to the separate promise to pay Arellano $150 to eliminate one
       “big” violation.
¶ 48       The evidence presented at trial shows that on December 15, 2006, defendant promised
       to pay Arellano a total of $300 to delete four violations from the City’s computer where he
       promised to pay $150 for the deletion of one “big” violation and $50 each for three smaller
       violations. The counts for December 15 and 18 both allege that defendant promised or
       tendered Arellano money on those dates with the intent to influence him to remove building
       code violations’ complaints from the City’s records. Nowhere in these charges does the State
       attempt to apportion these offenses among the various promises. Thus, the December 15
       charge encompasses defendant’s promise to pay Arellano $300 to delete all four violations,
       and not just the three minor violations as the State now asserts. Therefore, because the act
       of bribery was complete when defendant promised to pay Arellano $300 (Wallace, 57 Ill. 2d
       at 290), he is now being convicted of bribery for both that promise and the subsequent tender
       of a portion of that sum on December 18, and his conviction for the payment of $140 on
       December 18 therefore violates the one-act, one-crime doctrine. Although defendant could
       have been charged with multiple crimes for his multiple promises made on December 15, the
       State only charged him with one count of bribery for his actions that day and, as such, he may
       only be convicted of one crime. People v. Crespo, 203 Ill. 2d 335, 345 (2001).
¶ 49       Having determined that one of defendant’s convictions for bribery must be vacated, we
       must also consider whether to remand the matter to the trial court for resentencing.
       Defendant asserts that resentencing is necessary because the trial court imposed a single
       sentence for all four bribery counts and it cannot be determined from the record whether the
       existence of the invalid fourth conviction played a role in the court’s sentencing
       determination. However, the record shows that during sentencing, the trial court stated “[l]et
       me back up just a minute. I want to make this clear. The sentences on Counts 10, 12, 13, and
       14, it’s the same sentence for each one of those counts but each one of those will run
       concurrent with each other, okay.” It is therefore clear from the record that defendant was
       sentenced separately on each of the four counts and that the one improper conviction for
       bribery did not affect the duration or severity of his sentence.

¶ 50                                        CONCLUSION
¶ 51       For the foregoing reasons, we vacate defendant’s conviction for count 13, which alleged
       that he committed the crime of bribery on December 18, 2006, and affirm the judgment of
       the trial court in all other respects.

¶ 52      Affirmed in part and vacated in part.




                                               -12-